
	
		III
		112th CONGRESS
		1st Session
		S. RES. 105
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2011
			Mr. Durbin (for himself,
			 Mr. Lieberman, Mr. McCain, Mr.
			 Cardin, Mrs. Shaheen,
			 Mr. Graham, Mr.
			 Kyl, Mr. Barrasso,
			 Mr. Udall of Colorado,
			 Mr. Kirk, and Mr. Lautenberg) submitted the following resolution;
			 which was considered and agreed to
		
		RESOLUTION
		To condemn the December 19, 2010, elections
		  in Belarus, and to call for the immediate release of all political prisoners
		  and for new elections that meet international standards. 
	
	
		Whereas the people of Belarus have lived under the brutal
			 dictatorship of Alexander Lukashenko for almost 2 decades;
		Whereas, under Mr. Lukashenko’s rule, Belarus—which is
			 known as the last dictatorship of Europe—has defied the
			 post-Soviet democratic transformation that swept eastern and central Europe by
			 maintaining an abhorrent human and political rights record and denying its
			 citizens fundamental freedoms;
		Whereas, according to the United States Department of
			 State 2009 Human Rights Country Report on Belarus, elections in Belarus are
			 consistently unfair and undemocratic; politically motivated arrests and
			 detentions are ongoing; Belarus’ judiciary is not independent; beatings, poor
			 treatment, and disease are widespread in prisons in Belarus, where detainees
			 lack access to food, proper clothing, and medical treatment; and the Government
			 of Belarus has severely and systematically restricted basic freedoms of press,
			 speech, assembly, association, and religion;
		Whereas Mr. Lukashenko had an opportunity to move Belarus
			 closer to the community of democracies by holding free and fair presidential
			 elections on December 19, 2010, and allowing for multiple opposition candidates
			 to run for president;
		Whereas the Lukashenko regime squandered this opportunity
			 for the people of Belarus by orchestrating a fraudulent election that failed to
			 meet minimal international standards;
		Whereas, following the elections, the Lukashenko regime
			 arrested 5 of the 6 opposition presidential candidates, severely beating one
			 candidate, Uladzimir Niakliayeu, and arbitrarily beating many of the thousands
			 of Belarusians who were peacefully protesting the stolen election in the
			 largest public demonstration the country had seen in over 5 years;
		Whereas, during the course of election day and its
			 aftermath, Lukashenko’s security forces, the State Security Agency (KGB),
			 detained or arrested over 600 additional people, including journalists, civil
			 society representatives, political activists, and ordinary Belarusians who were
			 peacefully seeking to exercise their fundamental human rights to free assembly
			 and expression;
		Whereas the Organization for Security and Cooperation in
			 Europe’s Election Observation Mission, which monitored the election in Belarus,
			 issued a statement of preliminary findings and conclusions on December 20,
			 2010, that criticized the election’s campaign environment as
			 characterized by the lack of a level-playing field and reported
			 that international observers assessed the vote count as
			 non-transparent and bad or very bad in almost half of all
			 observed polling stations;
		Whereas, according to Organization for Security and
			 Cooperation in Europe observers, prominent international websites, including
			 Gmail and Hotmail, and Belarusian websites including Charter97.org,
			 euroradio.by, gazetaby.com, and zapraudu.info were rendered inaccessible on
			 election day;
		Whereas, on February 22, 2011, the Organization for
			 Security and Cooperation in Europe stated in its final report on the December
			 19, 2010, election that the final vote count was flawed and lacked
			 transparency;
		Whereas Department of State spokesperson Philip J. Crowley
			 said on December 20, 2010, We cannot consider the election results as
			 legitimate.;
		Whereas, on December 20, 2010, the Obama Administration
			 called for the release of all detained presidential candidates and protestors
			 arrested around the election and strongly condemned the violence used by the
			 Lukashenko regime to undermine the democratic process;
		Whereas on December 23, 2010, Secretary of State Hillary
			 Clinton and European Union High Representative for Foreign Affairs and Security
			 Policy Catherine Ashton strongly condemned the Lukashenko regime’s
			 disproportionate use of violence and called for the immediate release of
			 the presidential candidates and the over 600 demonstrators who have been taken
			 into custody in the wake of the presidential elections in
			 Belarus;
		Whereas the heads of the foreign affairs committees of the
			 German and Polish parliaments issued a joint statement on December 31, 2010,
			 stating that the presidential election in Belarus showed a complete lack
			 of respect for European values and standards;
		Whereas, on January 20, 2011, the European Parliament
			 adopted a resolution that condemns the December 19, 2010, elections in Belarus
			 and their violent aftermath; demands the immediate and unconditional release of
			 political prisoners; and calls for new elections to be held in
			 Belarus under free and democratic conditions and
			 according to OSCE standards;
		Whereas, on December 31, 2010, the Government of Belarus
			 refused to extend the mandate of the Organization for Security and Cooperation
			 in Europe office in Minsk, thereby shuttering the democratic institution
			 building efforts of the Organization for Security and Cooperation in Europe in
			 Belarus;
		Whereas, on January 4, 2011, Department of State
			 spokesperson Philip J. Crowley and Darren Ennis, Spokesperson for European
			 Union High Representative Catherine Ashton, issued a joint statement expressing
			 regret over the closure of the Organization for Security and Cooperation in
			 Europe Office in Belarus and calling on authorities in Belarus to
			 fulfill their commitments to the OSCE by reforming the election process and
			 providing greater respect for human rights;
		Whereas the Belarusian KGB continues to detain at least 32
			 political opposition leaders and activists associated with the December 19,
			 2010, elections who face dubious charges that carry prison sentences up to 15
			 years;
		Whereas, on February 28, 2011, Ales Mikhalevich, a
			 presidential candidate who was arrested following the December 19, 2010,
			 elections and released on January 19, 2011, issued a statement detailing the
			 abuse and torture that he endured during his 2-month detention by the
			 Belarusian KGB, in violation of existing Belarusian laws as well as
			 international agreements, including the Convention against Torture and Other
			 Cruel, Inhuman or Degrading Treatment or Punishment, done at New York December
			 10, 1984, to which Belarus has been a signatory since December 1985;
		Whereas families of presidential candidates and political
			 opposition leaders and their lawyers face continued harassment and intimidation
			 by Lukashenko’s KGB, including repeated interrogations, raids, pressure, and
			 threats of dismissal from places of employment and schools;
		Whereas the detained presidential candidates and political
			 opposition leaders are being denied regular access to family, lawyers, medical
			 treatment, and open legal proceedings;
		Whereas authorities in Belarus continue to carry out
			 searches and seizures across the country, including the offices and homes of
			 journalists, political activists, civil society representatives, former
			 presidential candidates and their advisers, and ordinary Belarusians with
			 tenuous connections to members of the political opposition;
		Whereas, according to the Stockholm International Peace
			 Research Institute, an internationally reputable source on global arms trade,
			 the Lukashenko regime delivered a shipment of military equipment to the Qaddafi
			 regime in Libya in February 2011, just before Qaddafi prepared to initiate the
			 widely condemned bloody crackdown undertaken against the people of
			 Libya;
		Whereas, on January 31, 2011, the United States and the
			 European Union imposed targeted travel and financial sanctions on an expanded
			 list of officials of the Government of Belarus, including Alexander Lukashenko
			 and those helping prop up his regime;
		Whereas, on January 31, 2011, the United States Government
			 also restricted economic transactions with Lakokraska OAO and Polotsk
			 Steklovolokno OAO, 2 subsidiaries of Belarus’s largest state-owned petroleum
			 and chemical conglomerate, Belneftekhim;
		Whereas, on February 2, 2011, the United States Government
			 pledged to supplement its democracy assistance to Belarus by $4,000,000 in
			 fiscal year 2011;
		Whereas, on March 2, 2011, Lukashenko’s regime sentenced 3
			 of the political detainees, Alyaksandr Atroshchankau, Zmitster Novik, and
			 Alyaksandr Malchanau, to between 3 and 4 years in a top-security prison;
		Whereas on March 4, 2011, Department of State Spokesman
			 P.J. Crowley said, The United States remains gravely concerned over the
			 continuing post-election crackdown by the Government of Belarus on civil
			 society, independent media, and the political opposition. Through its ongoing
			 detentions, trials, and harsh prison sentences, the government is creating new
			 political prisoners. We urge the unconditional release of those detained in the
			 crackdown without trials, and the creation of space for the free expression of
			 political views, the development of civil society, and the ability of citizens
			 to expand their contact with open societies.; and
		Whereas Congress passed the Belarus Democracy Act of 2004
			 (Public Law 108–347) and the Belarus Democracy Reauthorization Act of 2006
			 (Public Law 109–480) as expressions of support consistent with these aims: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)condemns the
			 December 19, 2010, election in Belarus as illegitimate, fraudulent, and not
			 representative of the will or the aspirations of the voters in Belarus, and
			 joins the European Parliament in calling for new elections to be held in
			 Belarus that meet international standards;
			(2)condemns the
			 beating, arrest, fining, and imprisonment of presidential candidates,
			 opposition leaders, and activists by Alexander Lukashenko’s KGB in the wake of
			 the December 19, 2010, election;
			(3)condemns the
			 Lukashenko regime’s systematic efforts to prevent freedom of expression and
			 association in Belarus, including its efforts to censor the Internet and stifle
			 freedom of the press;
			(4)stands in
			 solidarity with the people of Belarus, those political prisoners being unjustly
			 detained, and those who continue to fight for peaceful democratic change and
			 their fundamental human rights in Belarus;
			(5)applauds the
			 pledges of the United States Government and the European Union to impose
			 targeted sanctions, including visa bans and asset freezes, on Belarusian
			 officials and their associates responsible for the recent crackdown and human
			 rights abuses against the people of Belarus;
			(6)applauds the
			 decisions of the United States Government, the European Union, and other
			 democratic allies to expand assistance to civil society in Belarus;
			(7)calls on the
			 Lukashenko regime—
				(A)to immediately
			 and unconditionally release all political prisoners in Belarus who were
			 arrested in association with the December 19, 2010, election, including 3
			 presidential candidates, Andrei Sannikov, Nikolai Statkevich, and Uladzimir
			 Nyaklyaeu, who are still in prison or under house arrest;
				(B)to immediately
			 cease the harassment of the families, friends, and lawyers of political
			 prisoners in Belarus;
				(C)to authorize the
			 extension of the mandate of the Organization for Security and Cooperation in
			 Europe Office in Belarus;
				(D)to hold new
			 presidential and parliamentary elections in Belarus that are free, fair,
			 inclusive, and meet international standards; and
				(E)to meet its
			 international obligations and cease any illegal efforts related to the
			 provision of arms to rogue regimes;
				(8)urges the
			 President and the Secretary of State—
				(A)to continue to
			 closely coordinate United States and European Union policies towards
			 Belarus;
				(B)to resume direct
			 technical and material support to the opposition and civil society in Belarus,
			 including political parties, civic groups, and independent media
			 outlets;
				(C)to ensure that
			 the United States list includes any other officials of the Government of
			 Belarus responsible for the crackdown following the December 19, 2010, election
			 in Belarus, associated human rights abuses, and the continued detention,
			 prosecution, and mistreatment of all political prisoners, and to impose
			 targeted sanctions on those individuals and their family members where
			 warranted; and
				(D)to identify any
			 other entities that enrich Mr. Lukashenko and his regime at the expense of the
			 people of Belarus and prohibit business with and freeze the assets of such
			 entities;
				(9)urges the
			 European Union—
				(A)to join the
			 United States in prohibiting business with, and freezing the assets of, the
			 Belarusian state-owned oil and petrochemicals company Belneftekhim and its
			 subsidiaries Lakokraska OAO and Polotsk Steklovolokno OAO, as well as other
			 entities that enrich Mr. Lukashenko and his regime at the expense of the people
			 of Belarus;
				(B)to cut all
			 European projects linked to the authorities in Belarus responsible for the
			 crackdown and associated human rights abuses and to exclude officials of the
			 Government of Belarus from meetings under the European Union’s Eastern
			 Partnership policy—including the planned European Union summit with post-Soviet
			 countries scheduled to take place in Budapest in May 2011—but to ensure that
			 this suspension not apply to nongovernmental and civil society organizations in
			 Belarus;
				(C)to ensure that
			 the European Union list includes any other officials of the Government of
			 Belarus responsible for the crackdown following the December 19, 2010, election
			 in Belarus, associated human rights abuses, and the continued detention,
			 prosecution, and mistreatment of political prisoners, and to impose targeted
			 sanctions on those officials and their family members where warranted;
			 and
				(D)to increase
			 support to the opposition and civil society in Belarus, including political
			 parties, civic groups, and independent media outlets;
				(10)calls on other
			 members of the international community, including Russia, to take similar
			 targeted actions against the leaders of the Government of Belarus;
			(11)calls on the
			 Government of Lithuania, as chair of the Organization for Security and
			 Cooperation in Europe for 2011, to make the reestablishment of the Organization
			 for Security and Cooperation in Europe Office in Belarus one of its chief
			 priorities for its tenure; and
			(12)calls on the
			 International Ice Hockey Federation to suspend its 2014 International World Ice
			 Hockey championship to be hosted in Minsk, Belarus until all political
			 prisoners in Belarus are released.
			
